Citation Nr: 0907596	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  97-32 220	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for  
psychiatric disability,  prior to October 16, 2003.  

2.  Entitlement to a rating in excess of 50 percent for  
psychiatric disability, from October 16, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his friend (E.M.)

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The Veteran had active military service from January 1973 to 
December 1974.

This appeal before the Board of Veterans' Appeals (Board) 
arises from a December 1996 rating decision in which the RO 
denied a rating in excess of 30 percent for the Veteran's 
service-connected psychophysiologic reaction, characterized 
as irritable bowel syndrome (IBS) with a history of duodenal 
ulcer.  The Veteran filed a notice of disagreement (NOD) in 
March 1997, and the RO issued a statement of the case (SOC) 
in October 1997.  The Veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) later that 
month in October 1997.

A brief explanation of the procedural history of this appeal 
is necessary.  

Initially, the  Board notes that during the pendency of this 
appeal, the criteria used to evaluate psychiatric disorders 
were amended.  The amendments became effective November 7, 
1996.  

Under the criteria in effect prior to that date, the 
Veteran's psychophysiologic gastrointestinal reaction was 
evaluated pursuant to the criteria of former Diagnostic Code 
(DC) 9502, psychological factors affecting gastrointestinal 
condition.  See 38 C.F.R. § 4.132 (1995).  Note (2) under 
former DC 9502 provided  that when two diagnoses, one organic 
and the other psychological or psychoneurotic, are presented 
covering the organic and psychiatric aspects of a single 
disability entity, only one percentage evaluation will be 
assigned under the appropriate diagnostic code determined by 
the rating board to represent the major degree of disability.    
Hence, in a January 1995 rating decision, the RO determined 
that the Veteran's gastrointestinal disorder was the 
predominate disability, recharacterized as IBS with history 
of duodenal ulcer.  The RO assigned a 30 percent disability 
under DC 7319, for irritable colon syndrome.  See 38 C.F.R. § 
4.114 (1995).  

In August 1996, the Veteran filed a claim for an increased 
rating, stating that there was a psychological aspect to his 
disability that had not been considered in his previous 
evaluation.  In the December 1996 rating decision at issue on 
appeal, the RO denied a rating in excess of 30 percent for 
IBS under DC 7319.  The RO noted that the Veteran had been 
diagnosed with bipolar disorder, but did not otherwise 
address the psychological factors affecting IBS.  In the 
March 1997 NOD, the Veteran argued that his service-connected 
disability should be evaluated under the criteria used to 
rate major depression and anxiety disorder instead of IBS.

The October 1997 SOC cited the criteria for evaluating e 
duodenal ulcers and irritable colon syndrome (38 C.F.R. § 
4.114, DCs 7305, 7319 ), as well as the revised General 
Rating Formula used to evaluate mental disorders, other than 
eating disorders (38 C.F.R. § 4.130, DCs 9400-9440).  As 
reflected inn the October 1997 SOC, the RO determined that 
the Veteran's anxiety and depression were in remission and 
that the Veteran's gastrointestinal disorder was the 
predominate disability.  Furthermore, the RO determined that 
a rating higher than 30 percent was not warranted under the 
criteria used to evaluate either a psychiatric disorder or 
gastrointestinal disorder.  (Parenthetically, the Board notes 
that the RO issued a rating decision that same month denying 
service connection for bipolar disorder, including as 
secondary to service-connected psychophysiologic 
gastrointestinal reaction.)  

In March 1998, the Veteran testified during a hearing held 
before RO personnel.  A transcript of that hearing is of 
record.

In a September 1998 written statement, the Veteran argued 
that he should be given a separate rating for a psychiatric 
disorder secondary to his service-connected gastrointestinal 
disorder.  He argued that his psychiatric and 
gastrointestinal disorders were both incurred during military 
service.  In a November 1998 rating decision, the RO 
continued to deny service connection for bipolar disorder, 
including as secondary to the Veteran's service-connected 
psychophysiologic gastrointestinal reaction.  

In an April 2003 rating decision, the RO assigned a separate 
30 percent rating for psychiatric disability (then 
characterized as major depression), effective November 7, 
1996.  This decision was based the provision in the revised 
criteria, authorizing  separate ratings for a veteran's 
psychophysiologic gastrointestinal disability and for 
psychiatric disability, under the appropriate criteria for 
evaluating each such disability..  

On appeal, in July 2003, the Board denied a higher rating for 
the Veteran's service-connected gastrointestinal disorder, 
but did not address the evaluation of the Veteran's 
psychiatric disorder.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).   

In the interim, in a May 2005 rating decision, the RO granted 
a higher 50 percent rating for the Veteran's psychiatric 
disability,  effective October 16, 2003 (the date the Veteran 
filed a claim for a total disability rating based on 
individual unemployability (TDIU)).  

In an October 2006 Order, the Court affirmed the Board's July 
2003 decision to the extent that it denied a disability 
rating in excess of 30 percent for the Veteran's service-
connected gastrointestinal disability, and remanded the 
matter of a higher rating for the psychiatric disability to 
the Board for further proceedings consistent with the Order.  

Although the RO has granted a higher, 50 percent rating for 
the Veteran's psychiatric disability since October 16, 2003, 
as higher ratings for this disability are assignable before 
and after this date, and a veteran is presumed to seek the 
maximum available benefit, the Board has characterized the 
matter remaining on appeal as now encompassing both matters 
set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  For the period prior to October 16, 2003, the Veteran's 
psychiatric disability was manifested by depressed mood, 
anxiety, suspiciousness, panic attacks, and chronic sleep 
impairment; these symptoms are indicative of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

3.  For the period since October 16, 2003, the Veteran's 
psychiatric disability  has been manifested by suicidal 
ideation, obsessional rituals, near-continuous panic or 
depression, neglect of personal appearance, difficulty in 
adapting to stressful circumstances (including work or work 
like setting), and an inability to establish and maintain 
effective relationship; these symptoms are indicative of 
occupation and social impairment with deficiencies in most 
areas.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
psychiatric disability, prior to October 16, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.130, Diagnostic Code (DC) 9434 (2003).

2.  The criteria for a 70 percent rating for psychiatric 
disability, from October 16, 2003, have been met.  38 
U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002 & West Supp 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.126, 
4.130, DC 9434 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes, at the outset, that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  VA regulations implementing the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2008).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as of what evidence will be 
obtained by whom, and define the obligation of VA with 
respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002: 38 C.F.R. § 3.159(b), (c) (2008).  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Board is also aware of the s recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), applicable 
to claims for increased ratings.

In Vazquez-Flores, the United States Court of Appeals for 
Veterans Claims (Court) found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal,   while, since the grant of a separate rating 
for psychiatric disability, the RO has not furnished a letter 
meeting the VCAA notice requirements specific to this matter, 
is not shown to be prejudiced by the omission of such notice.   

In an  October 1997 SOC pertinent to the matter of a higher 
rating psychophysiologic gastrointestinal reaction  (the 
claim at that time), the RO also set  forth the criteria for 
higher ratings for psychiatric disorders.  .  Following the 
enactment of the VCAA, a February 2003 letter, informed the 
Veteran and his representative of the newly enacted VCAA, and 
invited the Veteran to provide any additional information or 
evidence in support of the claim for increase.  The February 
2003 letter informed the Veteran that, upon his 
authorization, VA would obtain records on his behalf.  The 
April 2003 and May 2005 rating decisions set forth the 
reasons for the assignment of a separate disability rating 
under the criteria for a psychiatric disorder.   

Moreover,  the claims file reflects that the Veteran had 
actual knowledge of the information and evidence necessary to 
substantiate his claim for higher rating (to include the 
matter of separate rating for psychiatric disability).  In 
this regard, in the March 1997 NOD and correspondence 
received in January 1999, the Veteran and his representative 
argued that his psychophysiologic gastrointestinal disorder 
included symptoms involving anxiety and depression and that 
these manifestations should be rated under the appropriate 
criteria for major depression and anxiety disorder.  During 
the March 1998 hearing, the Veteran, through is 
representative, stated that the Veteran's symptoms included 
chronic sleep impairment, disturbances of motivation, 
suicidal ideation, suspiciousness, irritability, difficulty 
in establishing and maintaining social relationships, and 
that the Veteran was probably unemployable.  The Veteran and 
his witness (E.M.) specifically testified as to how the 
Veteran's psychiatric and gastrointestinal disabilities 
affected his activities of daily living, including his social 
and work relationships.  In correspondence received in 
January 2005, the Veteran provided a detailed history of his 
psychiatric symptoms, the affect on his activities of daily 
living, and how this disability affected his social and work 
relationships.  He argued that he was unemployable and should 
be rated 100 percent disabled.  

More recently, in the Appellant's Brief and Reply Brief, the 
Veteran's representative demonstrated actual knowledge of the 
rating criteria, referring to the November 1996 amendments 
and arguing that a claim for a separate, higher rating for a 
psychiatric disorder was properly before the Board.  As 
mentioned, in the October 2006 order, the Court granted a 
partial remand specifically to address this issue.  In a 
September 2008 letter, the Board informed the Veteran and his 
representative that the appeal had been remanded, and that he 
had 90 days to submit any additional argument or evidence 
before the claim was readjudicated.  In December 2008, the 
Veteran responded that he did not have anything else to 
submit and wanted to proceed immediately with readjudication.  
Thus, through  the Veteran's oral and written statements, he 
had demonstrated actual knowledge of the information and 
evidence needed to establish a higher rating.  Consequently, 
any error in this regard was "cured by actual knowledge on 
the part of the claimant." See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).  
.
The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to these matters.  Pertinent medical  evidence 
associated with the claims file consists of the Veteran's 
post-service private treatment records from Community Health 
Plan (CHP) dated from January to December 1996; a March 1998 
letter and September 1998 treatment record from Dr. Engelberg 
(a physician at Kaiser Permanente/CHP);  and the reports of 
October 1996, June 1998, March 2003, and February 2005 VA 
examinations.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's Board 
hearing , as well as various written statements provided by 
the Veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App.537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

Historically, in May 1977, the RO granted service connection 
for a psychophysiologic gastrointestinal reaction and 
assigned a 10 percent disability rating.  In  May 1994, the 
Veteran filed the claim for increased rating that culminated 
in the matters remaining on appeal. 

The report of an October 1994 VA examination reflects that 
the Veteran had a history of depression, anxiety, and bipolar 
disorder.  The Veteran complained of recurrent insomnia, 
pressured thoughts, irritability, and suicidal ideation.  The 
diagnosis was bipolar disorder, cyclical type, with an 
assigned Global Assessment of Functioning Score (GAF) score 
of 42.

A May 1995 private medical record from CHP notes the Veteran 
had a diagnosis of bipolar disorder with anxiety.  

Private medical records from CHP dated in January 1996 
reflect that the Veteran was being treated with Depakote and 
Prozac.  In June 1996, it was noted that he was doing very 
well on his medication.  His mood was euthymic with no 
evidence psychosis or panic attacks, but he complained of a 
lack of alertness with Prozac.  In October 1996, the Veteran 
reported feeling overwhelmed and very anxious.  It was noted 
that he had stopped taking his medication in July.  He 
complained of poor sleep.  His mood was labile; his affect 
was anxious; and his insight and judgment were fair to good.  
He reported feeling hopeless, irritable and easily upset.  He 
was given Klonopin and Depakote.  Later that month in October 
1996, he said he was feeling depressed and his affect was 
blunted.  He denied suicidal and homicidal ideation.  The 
diagnosis was bipolar disorder, type II.  He was given 
Wellbutrin in addition to Klonopin and Depakote 

The report of an October 1996 VA examination indicates that 
on mental status examination, the Veteran was coherent, 
hyper-alert, extremely agitated and anxious.  The Veteran did 
not report hallucinations, delusions or psychosis.  His mood 
was irritable and his affect was depressed.  He admitted to 
suicidal ideation, but denied homicidal ideation.  Memory was 
intact; insight was superficial; and judgment was fair.  The 
diagnosis was bipolar disorder, cyclical type, with an 
assigned GAF score of 38.  

A November 1996 record from CHP reflects that the Veteran 
reported feeling much better.  He said he was less depressed 
and less anxious on Wellbutrin.  During mental status 
examination, he denied depression.  He said that his sleep 
and appetite were good.  He denied suicidal and homicidal 
ideation.  Concentration, insight, and judgment were good.  
The diagnosis was bipolar disorder, mixed.

In a March 1998 letter, Dr. Engelberg stated that the Veteran 
carried a diagnosis of bipolar disorder, mixed type, with 
rapid cycling, which was treated with Depakote, Wellbutrin, 
and Klonopin.  The doctor stated that the Veteran's 
compliance with the medication was inconsistent and the 
intensity of his symptoms varied depending on whether he was 
taking his medication on a consistent basis.  The doctor said 
the Veteran's symptoms had largely remained unchanged and 
included:  insomnia, inconsistent appetite, diminished 
ability to concentrate, poor motivation level, irritability, 
anhedonia, a passive wish to die, and fatigue.  The Veteran 
became overwhelmed easily and had difficulty making 
decisions.  He also experienced symptoms of paranoia.  The 
doctor said that the Veteran's psychiatric symptoms made 
social interactions difficult.

During the March 1998 hearing, the Veteran's witness (E.M.) 
testified that the Veteran had difficulty trusting people and 
was socially isolated.  The Veteran said he was working for 
the U.S. Postal Service, but had to switch jobs because of 
health and psychological problems.  He said he was put in a 
position that isolated him from other people.  The Veteran's 
witness (E.M.) said that the Veteran went through terrible 
periods of depression and was close to his sisters, but 
otherwise did not socialize with his family.  

The report of the June 1998 VA examination reflects that on 
mental status examination, the Veteran was cooperative with 
good eye contact and casual dress.  His speech was normal 
rate and tone.  He had a slight psychomotor agitation.  
Thought process was logical and organized.  He denied 
auditory or visual hallucinations, but said that he sometimes 
thought people were out to get him.  He reported racing 
thoughts and described his mood as miserable, lousy and 
anxious.  His affect was slightly anxious.  He denied any 
current suicidal or homicidal ideations.  Impulse control was 
good.  He was awake, alert and oriented to person, place and 
time.  Memory was intact, although the Veteran reported a 
short-term memory problem.  The Veteran said his sleep was 
fair and appetite poor.  He said that his concentration was 
fair and he was capable of doing his work.  The diagnosis was 
bipolar disorder, type I, mixed with rapid cycling, with an 
assigned GAF score of 60.

A September 1998 medical record from CHP reflects that the 
Veteran had stopped taking his medication.  The doctor said 
this was a normal pattern with the Veteran and that when he 
does well for awhile, he stops taking his medication and 
feels miserable again.  On mental status examination, the 
Veteran was alert and oriented to time, person, and place.  
He was friendly and cooperative.  He exhibited some mild 
psychomotor agitation.  His speech was clear and goal 
oriented although mildly pressured.  His mood was anxious and 
mildly depressed with constricted affect.  He did complain of 
racing thoughts and poor concentration.  He denied auditory 
or visual hallucinations.  He also denied homicidal and 
suicidal ideation.  His insight and judgment appeared fair.  
The Veteran reported that he wanted to start taking his 
medication again and was feeling optimistic about feeling 
better.  He was prescribed Depakote, Klonopin, and 
Wellbutrin.  

The report of the March 2003 VA examination reflects that the 
Veteran had two sisters and a brother and was close to one of 
his sisters.  The Veteran said that he worked for the U.S. 
Postal Service as a mail handler until 2000.  He said he left 
the job because of back problems and received disability 
retirement.  On mental status examination, the Veteran was 
dressed appropriately.  He was cooperate, but anxious.  He 
was relatively logical and relevant in manner, although not 
always providing the best details.  His memory, both remote 
and recent, was intact.  There was no indication of thought 
disorder, and he denied delusions or hallucinations.  He was 
oriented time, person, and place.  He said he had a history 
of impulse-control, but denied any current problems.  He said 
he was depressed and had suicidal plans, but no intent.  He 
denied homicidal ideation.  He said he had anxiety and panic 
attacks.  His predominant symptoms were depression and 
anxiety.  The VA examiner opined that the Veteran did not 
fully meet the criteria for bipolar disorder.  The diagnosis 
was major depression, recurrent, with an assigned GAF score 
of 54.  The examiner opined that the Veteran's mental health 
problems began during service.

The report of the February 2005 VA examination includes a 
notation  that the Veteran had  a girlfriend with whom he had 
lived with since 1990.  On mental status examination, the 
examiner noted that the Veteran was casually dressed and 
displayed sloppy grooming.  Although he appeared clean, his 
clothes were wrinkled and it did not appear they had been 
washed in several days.  The Veteran was polite and 
cooperative throughout the interview.  He was alert and 
oriented to time, person, place, and situation.  He did not 
display any deficits in thinking or memory.  The Veteran said 
he was completely depressed most of the time.  He said he had 
a short temper but denied being aggressive, destructive or 
violent.  He said he was sometimes mad for no reason and had 
racing thoughts at night.  He said that he had a panic attack 
before coming to VA for the examination.  He said his 
appetite was poor and he had trouble sleeping.  He said he 
had a chronic history of suicidal ideation with no intent.  
He also said he had homicidal ideation without intent.  The 
Veteran said that his girlfriend managed his finances and the 
examiner noted this was in the Veteran's best interest given 
his episodes of mania and spending sprees.  

The February 2005 VA examiner opined that the Veteran 
appeared to meet the diagnosis for bipolar disorder, not 
otherwise specified (NOS).  The examiner believed that the 
diagnoses of major depression and anxiety disorder, which 
were given in March 2003, appeared to be symptoms of the 
larger bipolar disorder.  The examiner further opined that 
while the bipolar disorder was not caused by the Veteran's 
military service, the Veteran had his first manic episode 
during service in 1974.  The examiner said that the Veteran 
appeared to be seriously impaired in his overall functioning 
with a chronic history of sleep disturbance, appetite 
disturbance, chronic depression, bouts of anxiety, and social 
avoidance.  It was noted that the Veteran felt incapable of 
maintaining full-time employment.  The assigned GAF score was 
48.

III.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as  
to which of two ratings applies under a particular Diagnostic  
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating;  
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3 
(2008).

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The  disability ratings for the Veteran's  psychiatric 
disability have been assigned pursuant to Diagnostic Code 
(DC) 9434.  However, the actual criteria for rating 
psychiatric disabilities other than eating disorders are set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130. 

Pursuant to the General Rating Formula, a 30 percent rating 
is assigned when there is occupational and social impairment 
with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long and short-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships. 

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as school, 
work, family relations, judgment, thinking, mood, due to such 
symptoms as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect to personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned for total occupational and 
social impairment, due to symptoms such as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  
See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 
8 Vet. App. 240 (1995).  However, the GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, the GAF score must be considered in light of the 
actual symptoms of the Veteran's disorder, which provide the 
primary basis for the rating assigned.  See 38 C.F.R. § 
4.126(a). (

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that criteria for a 
disability rating in excess of 30 percent prior to October 
16, 2003, have not been met; however, the criteria for a 70 
percent rating, but no higher, have been met from that date.  

Initially, the Board points out that the Veteran's acquired 
psychiatric disorder has primarily been diagnosed as bipolar 
disorder as reflected in the February 2005 VA examination.  
However, the March 2003 VA examiner opined that the Veteran's 
symptoms were more accurately represented by diagnoses of 
major depression and anxiety disorder.   Regardless, the 
March 2003 and February 2005 VA examiners both attributed 
these diagnoses to the Veteran's military service.  Hence, 
the Board has considered all of the Veteran's psychiatric 
symptoms in evaluating his service-connected acquired 
psychiatric disorder.  See Mittleider v. West, 11 Vet. App. 
181 (1998). 



A.  Period Prior to October 16, 2003

Collectively, the medical evidence reflects that, prior to 
October 16, 2003, the Veteran's acquired psychiatric disorder 
was primarily manifested by symptoms included among those 
listed in the criteria for a 30 rating under the General 
Rating Formula.  The Veteran's symptoms included depressed 
mood, anxiety, suspiciousness, occasional panic attacks, and 
chronic sleep impairment.  Generally speaking, the Veteran 
functioned satisfactorily with routine behavior, self-care, 
and conversation normal.  Overall, these symptoms are 
indicative of more than a  30 percent disability rating.  

This conclusion is supported by the GAF scores of 60 on June 
1998 VA examination and 54 on March 2003 VA examination.  A 
GAF score from 51 to 60 is indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Thus, these scores 
reflect that the Veteran exhibited moderate symptoms 
associated with his acquired psychiatric disorder during the 
relevant time period, which is also indicative of impairment 
contemplated in the 30 percent rating.

Although,  prior to October 16, 2003,  the Veteran exhibited 
some symptoms that are among those included for a 50 percent 
rating under the General Rating Formula, the objective 
evidence does not show that the Veteran's overall 
symptomatology during this timeframe is characteristic of a 
50 percent rating.  In this regard, the Veteran had 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective work and social 
relationships, but did not exhibit any other symptomatology 
indicative of a 50 percent rating.  During this time period, 
there was no objective evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; or impaired abstract thinking.  

For the foregoing reasons, prior to October 16, 2003, the 
Board finds that the Veteran's overall disability picture 
more nearly approximated the criteria required for a 30 
percent rating.  See 38 C.F.R. § 4.7.  As the criteria for 
the next higher, 50 percent, rating were  not  met for this 
period, it logically follows that the criteria for any even 
higher rating (70 or 100 percent) likewise are not met during 
this time frame.

For all the foregoing reasons, the Board concludes that there 
is no basis for an additional staged rating of the service-
connected psychiatric disability, pursuant to Hart, and that 
the claim for a rating in excess of 30 percent prior to 
October 16, 2003, must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against assignment of a higher rating, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  Period from October 16, 2003

Collectively, the medical evidence reflects that, since 
October 16, 2003, and with resolution of all reasonable doubt 
in the Veteran's favor, his psychiatric disability  has been 
primarily manifested by symptoms included among those listed 
in the criteria for a 70 percent rating under the General 
Rating Formula.  

In addition to the symptoms described above, which are 
indicative of a 30 percent rating, on February 2005 VA 
examination the Veteran's symptoms included suicidal 
ideation, obsessional rituals (picking at his skin), near-
constant depression or panic, neglect of personal appearance, 
difficulty adapting to stressful circumstances (including 
work or work like setting), and an inability to establish and 
maintain effective relationships.  The Veteran did not 
exhibit other symptoms indicative of a 70 percent rating, 
such as speech intermittently illogical, obscure, or 
irrelevant, and spatial disorientation.  However, the Board 
notes that the symptoms noted in the rating schedule are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular disability 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board also points out that the GAF score of 48 assigned 
on February 2005 VA examination is consistent with the  
assignment of a higher, 70 percent disability rating since 
October 16, 2003.   According to DSM-IV, a GAF score from 41 
to 50 is indicative of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or social 
functioning (e.g., having no friends, and being unable to 
keep a job).  The February 2005 VA examiner noted that the 
Veteran appeared to be seriously impaired in his overall 
functioning as reflected in the GAF score of 48, which is 
also indicative of the level of impairment contemplated in 
the   70 percent rating.  

The Board also finds, however, that at no time since October 
16, 2003, has the Veteran's psychiatric disorder met the 
criteria for the next higher, 100 percent rating.  In this 
regard, the Veteran psychiatric disorder has not been 
manifested by symptoms such as persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or other; an intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  

For all the foregoing reasons, the Board concludes that a 70 
percent but no higher rating for psychiatric disability is 
warranted from October 16, 2003.  In reaching this 
conclusion, the Board has applied the benefit-of-the-doubt 
doctrine in granting the 70 percent rating, but finds that 
the preponderance of the evidence is against assignment of 
the maximum, 100 percent  rating for this period.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at  53-56.




ORDER

A rating in excess of 30 percent for psychiatric disability, 
prior to October 16, 2003, is denied.

A 70 percent rating for psychiatric disability is granted 
from October 16, 2003, subject to the legal authority 
governing the payment of VA compensation. 



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


